Citation Nr: 0530569	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  94-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran retired in March 1965 after more than 19 years of 
active service.  The appellant is the widow of the veteran, 
who died in January 1990.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, which 
denied entitlement to service connection for the cause of the 
veteran's death.  

In a rating decision dated in July 1991, the RO denied 
service connection for the cause of the veteran's death, and 
in September 1991 the appellant filed a notice of 
disagreement with that decision.  During the period between 
December 1991 and October 1993, the appellant submitted 
additional information in support of her claim, and the RO 
obtained evidence from the Defense Nuclear Agency regarding 
radiation exposure for the veteran.  In October 1993, the RO 
issued a rating decision in which it denied service 
connection for the cause of the veteran's death due to 
radiation exposure.  The RO provided the appellant notice of 
that decision, and in November 1993 she submitted a 
statement, which the RO accepted as a notice of disagreement.  

The appellant perfected her appeal, and in a decision dated 
in September 1997, the Board denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court), and in June 1999 the Court vacated 
the Board's September 1997 decision and remanded the matter, 
holding that the Board had proceeded on the erroneous 
assumption that there was no documentation of radiation 
exposure for the veteran while he was in service.  

The case was returned to the Board, and the Board addressed 
the issue on appeal in remands dated in April 2000 and 
October 2003.  The case is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the appellant has been 
provided notice of the evidence necessary to substantiate the 
claim and has been notified him of what evidence she should 
provide and what evidence VA would obtain; there is no 
indication that the appellant has evidence that she has not 
submitted to VA.  

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.  

3.  The veteran died in January 1990; the Certificate of 
Death lists cardiopulmonary arrest (of 10 minutes duration) 
due to leukemia as the immediate cause of the veteran's 
death.  

4.  The veteran was not a participant in U.S. atmospheric 
nuclear testing and a scientific dose reconstruction revealed 
that he would have received a probable external dose of 0.002 
rem gamma of ionizing radiation while aborad a ship that had 
earlier participated in a nuclear test.

5.  The veteran's fatal acute monocytic leukemia was not 
present during service or for decades thereafter, and there 
is no competent evidence suggesting a causal link between his 
leukemia and any remote incident of service, including his 
exposure to ionizing radiation. 

6.  Active pulmonary tuberculosis has not been shown to have 
been present in service; the diagnosis of active pulmonary 
tuberculosis within 3 years of the veteran's release from 
service has not been confirmed by contemporaneously recorded 
X-rays or laboratory findings or by a diagnosis of active 
tuberculosis based on hospital observation or treatment; in 
any event, there is no competent evidence that pulmonary 
tuberculosis contributed substantially or materially to the 
veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death, to include as due to exposure to ionizing 
radiation, have not been met.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002 & West Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this regard, the Board notes that the appellant and her 
representative have been provided rating decisions, a 
statement of the case, and supplemental statements of the 
case that discuss the pertinent evidence and the laws and 
regulations related to ionizing radiation claims and claims 
of entitlement to service connection for the cause of death.  
By these documents, the RO notified them of the evidence 
needed by the appellant to prevail on her claim and provided 
notice that the appellant was permitted to provide her own 
independent radiation dose estimate for the veteran.  

In a letters dated in March 2003, July 2003, August 2003, and 
May 2004 VA notified the appellant that evidence needed was 
evidence that the veteran's death was related to military 
service or to an event in service.  In those letters, VA 
notified the appellant that VA is responsible for getting 
relevant records from any Federal agency and that this could 
include records from VA, the military, or the Social Security 
Administration.  The RO notified the appellant that VA would 
get a medical opinion if necessary to decide the claim and 
that on her behalf VA would make reasonable efforts to get 
relevant records not held by a Federal agency.  The letters 
explained that this could include records from State or local 
governments, private doctors and hospitals, or current or 
former employers.  The letters notified the appellant that if 
the evidence was not in her possession, she must provide 
enough information about the records so that VA could request 
them from the person or agency that had them.  The letters 
emphasized to the appellant that it was her responsibility to 
make sure VA receives all requested records that are not in 
the possession of a Federal department or agency.  

The July 2003 and August 2003 letters outlined the evidence 
that VA had received or obtained.  In the August 2003 letter, 
the RO specifically requested that the appellant provide 
additional information referable to the veteran's radiation 
exposure in service, particularly in terms of his in-service 
exposure to radiation while aboard the USS BLADEN, USS 
PICKAWAY, and USS BELLE GROVE.  In addition, in the May 2004 
letter, the VA Appeals Management Center (AMC) requested that 
the appellant inform VA if there was any other evidence or 
information that she thought would support her claim.  In 
addition, the AMC requested that she send any evidence in her 
possession that pertains to her claim.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the appellant with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Upon review of the record in its entirety, it is the judgment 
of that Board that during the course of the appeal VA has 
made reasonable efforts to develop the claim and has provided 
the appellant with notice that complies with the requirements 
of the VCAA.  The appellant has had multiple opportunities to 
submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  The Board finds that the 
failure to provide the appellant with all the specific types 
of notice outlined in the VCAA prior to the initial 
unfavorable determinations has not harmed the appellant and 
that no useful purpose could be served by remanding the case 
on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records, service personnel records, and his 
final hospital summary from Tripler Army Medical Center.  In 
addition, VA obtained information concerning whether the 
veteran participated in U.S. atmospheric nuclear tests and 
specific radiation dose information for the veteran from the 
Defense Nuclear Agency and Defense Threat Reduction Agency.  
This includes having requested and obtained an additional 
radiation review for the veteran based on revised methodology 
for calculating reconstructed dose estimates following a 
National Research Council study published in May 2003.  

The Board notes that the assistance provided to the claimant 
shall include obtaining a medical opinion when such opinion 
is necessary to make a decision on the claim.  An opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the veteran had persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms 
might have been associated with the veteran's active service; 
but does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In addition, the appellant has 
requested that the Board obtain an opinion from an 
independent medical expert.  

The Board may obtain an independent medical opinion if, in 
the judgment of the Board, such an opinion is warranted by 
the medical complexity or controversy in the appeal.  
38 C.F.R. § 20.901 (2004).  In this case, in compliance with 
development procedures specified in 38 C.F.R. § 3.311 with 
respect to radiation claims, the VA Chief Public Health and 
Environmental Hazards Officer provided a medical opinion and 
the Director of the VA Compensation and Pension Service 
provided an advisory opinion pertaining to the appellant's 
claim.  Although the appellant has criticized the medical 
opinion of the Chief Public Health and Environmental Hazards 
Officer, stating it was based on "presumption," the Board 
finds the opinion to be fully adequate.  In this regard, in 
formulation of her opinion, the Chief Public Health and 
Environmental Hazards Officer considered all available 
information concerning the veteran's acute monocytic 
leukemia, his radiation exposure in service, his age at 
exposure, and results of scientific studies pertaining to 
radiation exposure and incidence of leukemia.  The Board 
finds the opinion is sufficient to resolve the radiation 
aspect of the claim and that an additional opinion need not 
be obtained.  See Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) (whether to obtain an independent medical opinion is 
discretionary with the Board). 

With respect to direct service connection for acute monocytic 
leukemia as the principal cause of the veteran's death and 
the claim that pulmonary tuberculosis was a contributory 
cause of death, the Board finds that, with no competent 
evidence of abnormal findings relating to leukemia or claimed 
pulmonary tuberculosis during service or for decades 
thereafter and no competent evidence that suggests any 
contended relationship of the veteran's acute monocytic 
leukemia or the claimed pulmonary tuberculosis to service, 
there is no duty to provide a medical opinion on these 
aspects of the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(d); see also Wells v. Principi, 326 1381 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004).  
Further, the Board finds no basis upon which to find such 
complexity in the medical evidence as to require an 
independent medical opinion, and the appellant has offered no 
specific argument on this point.  Under the circumstances, an 
opinion from an independent medical expert is not warranted.  
38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  

In support of her claim, the appellant submitted copies of 
service medical records, service personnel records, and post-
service medical records from a naval medical clinic and 
Tripler Army Medical Center as well as statements from 
private physicians.  Neither the appellant nor her 
representative has indicated that the appellant has or knows 
of any additional information or evidence that would support 
her claim.  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual background

The appellant contends that the veteran's fatal acute 
monocytic leukemia was due to exposure to ionizing radiation.  
In addition, she argues that that the veteran had pulmonary 
tuberculosis related to service and in effect contends that 
it contributed substantially or materially to cause the 
veteran's death.  

The certificate of death for the veteran shows that he died 
in the Tripler Army Medical Center in January 1990, at the 
age of 68.  The immediate cause of death was recorded as 
cardiopulmonary arrest with onset approximately 10 minutes 
prior to death.  Leukemia was listed as the condition that 
gave rise to the immediate cause of death.  No other disease 
or condition was noted on the death certificate.

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

The veteran's service medical records do not include any 
findings attributed to leukemia.  Following an October 1956 
chest X-ray, the veteran was provided another chest X-ray in 
November 1956 to recheck a suspicious "right hilum."  In 
the November 1956 chest X-ray, the lung fields were clear.  
Near the spine on the right, in the 5th and 6th interspaces 
there was an abnormal shadow, which appeared to be 
circumscribed and somewhat elliptical in shape.  It was 
approximately 7 centimeters in length and 2 centimeters in 
diameter.  The physician who reviewed the X-ray said he could 
not be certain whether this represented an artifact or 
accentuation of bronchial markings.  He suggested a repeat 
film within six months to see if this shadow persisted.  

Later service medical records show that a January 1957 chest 
X-ray was negative, as was a chest X-ray during 
hospitalization for treatment of a skin ulcer from March 1958 
to April 1958.  The narrative summary for that 
hospitalization notes that serology was negative, and a 
hemogram was normal at that time.  Later chest X-rays in May 
1959, May 1960, November 1960, May 1963, and April 1964 were 
all negative, as was the chest X-ray at the veteran's March 
1965 medical examination for transfer to Fleet Reserves.  At 
that examination, the physician evaluated the veteran's lungs 
and chest as normal.  In his March 1965 report of medical 
history, the veteran indicated, by checked box, that he had 
not ever coughed up blood or lived with anyone who had 
tuberculosis.  He also indicated that he did not suffer from 
any respiratory problems such as tuberculosis, asthma, 
shortness of breath, or chronic cough.  

Post-service medical records from a Navy clinic show that in 
October 1987 the veteran was seen with complaints of a 
slightly productive cough for the past month.  He gave a 
history of a purified protein derivative test having been 
negative in July 1987.  On examination, there were a few 
crackles in a lower lobe.  The physician said a chest X-ray 
showed right upper lobe scarring.  The assessment was 
bronchitis.  

Records from the Navy clinic show that the veteran was seen 
there in late December 1989 with complaints of generalized 
weakness for three days and nosebleeds and spitting up blood 
since the previous day.  On examination, there were decreased 
breath sounds with infiltrate in the left upper lobe, and 
there were rales in the right lower lobe.  A chest X-ray 
showed left upper lobe infiltrate and volume loss right lung.  
The assessment was left upper lobe infiltrate, pulmonary 
tuberculosis versus pneumonia.  The veteran was started on 
quadruple tuberculosis medications.  He returned in early 
January 1990 with profound weakness, hemoptysis, and melena.  
After blood tests, he was transfused with packed red blood 
cells and platelets.  Chest X-ray again showed left upper 
lobe infiltrate.  Tuberculosis smears were negative, and 
cultures were pending.  Thereafter, the veteran was air 
evacuated to Tripler Army Medical Center.  

The narrative summary from Tripler Army Medical Center shows 
that the veteran was admitted in early January 1990.  Under 
past history it was stated that the veteran had a history of 
pulmonary tuberculosis and asthma.  After admission, a bone 
marrow biopsy was done, which revealed the veteran had 
monocytic leukemia.  He was started on chemotherapy and 
received multiple transfusions of packed red blood cells and 
platelets, and some transfusions were truncated because of 
shortness of breath, rales, and wheezing compatible with 
volume overload.  Eventually the veteran developed mild 
congestive heart failure with shortness of breath, slight 
peripheral edema, and marked rales throughout the lung 
fields.  Those symptoms resolved following treatment with 
Lasix.  On that date, the pulmonary medicine service 
recommended discontinuation of all tuberculosis medications.  
The veteran received another transfusion of platelets.  Two 
days later he had increasing rhonchi and rales throughout the 
lungs, and he was again treated with a Lasix push.  The 
following day crash coverage was called for increasing 
tachypnea, and the lungs were found to be wet with rales and 
rhonchi diffusely bilaterally.  A cardiac monitor showed 
coarse ventricular fibrillation, and cardiac arrest was 
called.  The veteran expired minutes later after an 
unsuccessful cardiac resuscitation.  The final diagnoses 
were:  (1) acute monocytic leukemia, stage M5; (2) 
thrombocytopenia; (3) anemia; (4) right lower lobe, left 
lower lobe, left upper lobe infiltrates; (5) neutropenia; and 
(6) candida esophagitis.  

In a statement dated in April 1991, B.F.R., M.D. (Dr. R), of 
the Rosete Medical Clinic certified that he had cared for the 
veteran on several occasions due to pulmonary tuberculosis.  
He stated that on his first visit in November 1965 the 
veteran presented with complaints of a cough of about two 
weeks, loss of weight, and afternoon rise of temperature.  
Dr. R indicated that he gave the veteran anti-tuberculosis 
drugs for two months, and he recovered remarkably.  The 
clinician further noted that after about four years the 
veteran came back with the same complaints and was given the 
same treatment for six months.  He recalled that this time 
the veteran had a slow recovery.  Dr. R advised the veteran 
to see a specialist, which he did not do.  The physician 
added that the veteran came back several more times, and his 
last visit was in November 1980.  

In a statement dated in November 1991, R. R., M.D. (Dr. RR), 
of the Rosete Medical Clinic certified that she could recall 
that the veteran had been under her treatment due to 
pulmonary tuberculosis on several occasions in the past.  She 
certified that the Rosete Medical Clinic and all records in 
the clinic were destroyed due to the Mt. Pinatuba eruption on 
June 15, 1991.  

In a letter dated in September 1993, the Defense Nuclear 
Agency (DNA) stated that the veteran's service records 
revealed that at the time of Operation CROSSROADS, which was 
a two-detonation atmospheric test series conducted at Bikini 
Atoll in July 1946, he was at the U.S. Naval Operating Base 
in the Philippine Islands, thousands of miles from the 
CROSSROADS test site.  DNA outlined its research and said 
that the veteran boarded the USS BLADEN (APA-63) October 30, 
1946, in San Francisco, California, and arrived at Norfolk, 
Virginia, on November 21, 1946.  DNA noted that that the USS 
BLADEN, which had participated in Operation CROSSROADS as a 
target ship, received her operational radiological clearance 
on November 6, 1946.  DNA said that a scientific dose 
reconstruction revealed that the veteran would have received 
a probable external dose of 0.002 rem gamma (upper bound dose 
of 0.006 rem gamma) while aboard BLADEN.  DNA said the 
veteran had no potential for exposure to internal radiation.  

In response to a letter from the appellant indicating that 
she believed that the veteran participated in all U.S. 
atmospheric nuclear tests from 1946 to 1962, the DNA wrote 
the appellant in November 1994.  DNA stated that an 
exhaustive search of available records revealed no indication 
that the veteran was involved with U.S. atmospheric nuclear 
testing during the time period in question beyond that 
previously reported in its September 1993 letter.  In a 
December 1995 letter to the RO, DNA reiterated that an 
exhaustive search of available naval records encompassing the 
veteran's naval career through 1962, when U. S. atmospheric 
nuclear testing ended, did not document his involvement.  

In a February 1996 letter, in which it responded to another 
inquiry from the appellant, DNA stated that the veteran's 
service record indicated that he was on board three naval 
vessels that participated in U.S. atmospheric nuclear 
testing.  DNA stated that in November 1946 the veteran 
received transportation on board USS BLADEN (APA 63) from San 
Francisco, California, to Norfolk, Virginia.  DNA said that 
the USS BLADEN participated as a target vessel in Operation 
CROSSROADS, conducted at Bikini Atoll in the Pacific Proving 
Ground (PPG), but the veteran's presence on board USS BLADEN 
after the CROSSROADS operational period (July 1 through 
August 31, 1946) precludes his consideration as a CROSSROADS 
participant.  

In its February 1996 letter, DNA also noted that the veteran 
served aboard the USS PICKAWAY (APA 222) from September 1952 
through February 1956.  DNA said that USS PICKAWAY 
participated in Operation SANDSTONE, a U.S. atmospheric 
nuclear test series conducted at Enewetak Atoll in the PPG 
from April 15 through May 20, 1948.  DNA stated that the 
veteran's service on board the USS PICKAWAY after the 
SANDSTONE operational period precluded his consideration as a 
SANDSTONE participant.  

DNA, in its February 1996 letter, also reported that the 
veteran served on board the USS BELLE GROVE (LSD 2) from late 
February to early September 1956.  DNA stated that the USS 
BELLE GROVE participated in Operation CASTLE, a U.S. 
atmospheric nuclear test series conducted at Bikini and 
Enewetak Atolls in the PPG from March through May 1954.  DNA 
stated hat the veteran's service on board the USS BELL GROVE 
after the CASTLE operational period precluded his 
consideration as a CASTLE participant.  

In summary, DNA said that available naval records did not 
document the veteran's participation in U.S. atmospheric 
nuclear testing.  DNA reported stated that none of the ships 
on which the veteran served during his career, other than the 
USS BLADEN, USS PICKAWAY, and USS BELL GROVE, had been 
identified as having been present at an atmospheric nuclear 
test series.  

In a letter to the appellant dated in May 2000, the Defense 
Threat Reduction Agency (DTRA) (previously DNA) discussed the 
veteran's dates of service on various ships throughout his 
naval career.  DNA pointed out that three of the ships did 
not participate in U.S. atmospheric nuclear tests at any 
time.  None of the others was involved in nuclear testing 
during the veteran's period of service on board.  

In a letter dated in June 2000, the Defense Threat Reduction 
Agency (DTRA) responded to a request from the RO for a 
radiation dose assessment for the veteran's service aboard 
the USS PICKAWAY and USS BELLE GROVE subsequent to the time 
the ships participated in nuclear tests.  DTRA said that for 
his service aboard the USS PICKAWAY from September 1952 
through February 1956 and aboard the USS BELLE GROVE from 
February through September 1956, the veteran had no potential 
for radiation exposure from residuals of Operations SANDSTONE 
and CASTLE, respectively.  DTRA said that the veteran's total 
dose remained 0.002 rem (0.0 rem rounded) with an upper bound 
of 0.0 rem (less than 0.01 rem).  DTRA also said the veteran 
had no potential for exposure to neutron radiation or for 
internal exposure.  

In April 2002, the RO received the veteran's service 
personnel records from the National Personnel Records Center 
(NPRC).  NPRC stated that a DD Form 1141, Record of Exposure 
to Radiation, for the veteran was not a matter of record.  

In July 2002, the RO forwarded the veteran's file to the 
Under Secretary of Health for review pursuant to 38 C.F.R. 
§ 3.311, which outlines development procedures for claims 
based on exposure to ionizing radiation.  

In a memorandum dated in September 2002, the VA Chief Public 
Health and Environmental Hazards Officer reviewed the 
September 1993 from DNA and the June 2000 letter from DTRA 
and concluded that it was estimated that the veteran was 
exposed to a dose of 0.002 rem gamma with an upper bound of 
0.01 rem gama during service.  Citing the Committee on Inter 
agency Radiation Research and Policy Coordination (CIRRPC) 
Science Panel Report Number 6, 1988, page 29, the Chief 
Public Health and Environmental Hazards Officer reported that 
it was calculated that exposure to 3.6 rads or less at age 25 
provides a 99 percent credibility that there is no reasonable 
possibility that it is as likely as not that leukemia 
appearing 20 or more years after exposure is related to 
ionizing radiation.  With citations to other references she 
also noted that among Japanese A-bomb survivors the mortality 
rate for leukemia was significantly elevated at 40 rads and 
above but not at lesser doses, the excess peaking within 
10 years of exposure.  She said that other studies also show 
increased risk for leukemia from doses over 10 rads.  In 
light of this, the Chief Public Health and Environmental 
Hazards Officer opined that it is unlikely that the veteran' 
acute monocytic leukemia can be attributed to exposure to 
ionizing radiation in service.  

In an Advisory Opinion - Radiation Review under 38 C.F.R. 
§ 3.311 dated in October 2002, the director of the VA 
Compensation and Pension Survive stated that the Under 
Secretary for Health had reviewed the claims folder, and with 
consideration of the current dose estimate, had advised that 
it is unlikely that the veteran's acute monocytic leukemia 
resulted from his exposure to ionizing radiation is service.  
The Compensation and Pension Service director stated that the 
records reflected that the veteran was first exposed to 
ionizing radiation at age 25 and that the disease was first 
diagnosed approximately 33 years after his last exposure.  
The Compensation and Pension Service director also reviewed 
the veteran's estimated radiation dose and the analysis 
provided by the Under Secretary for Health and concluded that 
as a result of that opinion, and following review of the 
evidence in its entirety, it was his opinion that there is no 
reasonable possibility that the veteran's acute monocytic 
leukemia resulted from radiation exposure in service.  

In its October 2003 remand, the Board, citing a July 2003 
memorandum from the VA Compensation and Pension Service 
titled Claims Processing Involving Radiation Exposure Policy 
Guidance, noted that in May 2003 the National Research 
Council (NRC) published a report that found that the methods 
used by DTRA to calculate upper bound ionizing radiation dose 
estimates for both internal and external doses was highly 
uncertain.  Because dose information obtained from DTRA in 
the veteran's case predated May 2003, the Board remanded the 
case to obtain another dose estimate from DTRA using the new 
methodology.  

In May 2004, the RO requested that DTRA provide information 
concerning the veteran's participation in a radiation risk 
activity and also requested DTRA provide a radiation dose 
estimate using revised methodology for determining 
reconstructed radiation dose estimates.  

In a letter dated in December 2004, DTRA acknowledged the 
RO's review request.  It reiterated that the veteran's 
service on USS BALDEN does not qualify as participation in 
Operation CROSSROADS as defined by VA and said that the 
veteran's calculated dose of 0.002 rem (upper bound 0.01 rem) 
from transport on the USS BALDEN following the Operation 
CROSSROADS operational period remained current, with no 
potential for internal exposure.  DTRA also stated that the 
veteran's service on the USS PICKAWAY from 1942 to 1956 was 
nearly four years after USS PICKAWAY was involved in 
Operation SANDSTONE (1048).  Also, DTRA stated that the 
veteran's service in 1956 aboard the USS BELLE GROVE came two 
years after the ship was involved in Operation CASTLE.  DTRA 
said that this service fell outside the VA-defined operation 
periods for each operation and that the veteran had no 
potential for radiation exposure in either Operation 
SANDSTONE or CASTLE.  

Laws and regulations

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2005).  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses.  (2) Competent lay evidence means any 
evidence not requiring that the proponent have 
specialized education, training, or experience.  
Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances 
and conveys matters that can be observed and 
described by a lay person.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§  1110, 1131.  
Service incurrence of leukemia may be presumed if manifested 
to a degree of 10 percent or more within one year of 
separation from active service, and service incurrence of 
tuberculosis may be presumed if active tuberculosis is 
manifest to a degree of 10 percent or more within three years 
of separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means:  onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).  

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under § 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. 
§ 3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).  

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. §  3.311(b)(5).  
Leukemia may become manifest at any time after exposure.  Id.  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  In order to prevail on direct service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

For the purposes of 38 C.F.R. § 3.307, the term herbicide 
agent means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(i).

As noted earlier, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded by presumptive laws and regulations from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  In short, the evidence must 
show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).  

Principal cause of death

In this case, the death certificate shows that the cause of 
the veteran's death was cardiopulmonary arrest due to 
leukemia.  The death certificate clearly states that the 
cardiopulmonary arrest was of 10 minutes duration and was due 
to the veteran's leukemia.  The service medical records 
(including physical examinations and reports of medical 
histories completed by the veteran himself) show no 
indication leukemia, and there is no indication of the 
presence of leukemia earlier than late December 1989 and 
early 1990 when laboratory studies showed blood abnormalities 
and the veteran was diagnosed as having acute monocytic 
leukemia while a patient at Tripler Army Medical Center in 
January 1990.  

Presumptive service connection - 38 C.F.R. § 3.309

(i) 38 C.F.R. § 3.309(a) - chronic disease

The Board notes that leukemia is considered a chronic disease 
under 38 C.F.R. § 3.309(a), and that presumptive service 
connection is warranted if such disease develops to a 
compensable level within a year of discharge from service as 
prescribed by 38 C.F.R. § 3.307(a)(3).  The record shows 
there was no medical evidence of leukemia until late 1989 at 
the earliest, which is decades following the veteran's 
retirement from service.  Accordingly, the appellant is not 
entitled to service connection for the cause of the veteran's 
death based on development of a chronic disease under the 
provisions of 38 C.F.R. § 3.309(a).  

(ii) radiation-exposed veteran - 38 C.F.R. § 3.309(d)

The appellant contends that the veteran's fatal leukemia was 
due to exposure to ionizing radiation in service.  She has, 
at times, contended that the veteran participated in all U.S. 
atmospheric tests, while at other times she has stated he 
participated in particular U.S. atmospheric test series, 
including Operation CROSSROADS, and she has argued that the 
presumptions of 38 U.S.C.A. § 1112(c) apply to her claim.  

While leukemia (other than chronic lymphocytic leukemia) is a 
disease for which service connection may be granted on a 
presumptive basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), DNA stated specifically in its December 1995 
letter to the RO that an exhaustive search of naval records 
did not document the veteran's participation in any U.S. 
atmospheric testing.  Without such participation in what is 
described as a "radiation-risk activity" under 38 C.F.R. 
§ 3.309(d), the veteran cannot meet the definition of a 
"radiation-exposed" veteran for purposes of the regulation, 
and his leukemia cannot therefore be service connected on a 
presumptive basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  See Rucker, 10 Vet. App. at 71.  

(iii) disease associated with exposure to herbicides - 
38 C.F.R. § 3.309(e)

The appellant has also alleged in the alternative that the 
veteran's fatal leukemia should be service-connected on a 
presumptive basis under the provisions of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.309(e) and 38 C.F.R. § 3.307, which pertain 
to veterans exposed to herbicides.  Although she has said 
nothing about exposure to herbicides, the appellant is in 
effect arguing that the veteran participated in the Vietnam 
War and later developed his fatal leukemia, which she 
believes satisfies the requirements of the statute and 
regulations for service connection on a presumptive basis 
under 38 U.S.C.A. § 1116.  

While the veteran's service records show that he served 
aboard the USS BELLE GROVE from May 1962 to March 1965, there 
is no indication that his conditions of service involved duty 
or visitation in the Republic of Vietnam as specified under 
38 C.F.R. § 3.307(a)(6)(iii).  More importantly, there is no 
medical evidence that the veteran had any disease for which 
service connection can be granted on a presumptive basis 
under the statute and regulations.  The list of diseases in 
38 C.F.R. § 3.309(e) does include chronic lymphocytic 
leukemia, but the medical evidence clearly shows that the 
veteran was diagnosed as having acute monocytic leukemia.  

There is no medical evidence that acute monocytic leukemia 
and chronic lymphocytic leukemia are the same disease.  There 
is only the appellant's implicit opinion as to this matter.  
The record does not show, nor does the appellant contend, 
that she has specialized education, training, or experience 
that would qualify her to provide an opinion on this matter.  
It is now well established that a lay person such as the 
appellant is not competent to opine on medical matters such 
as diagnoses or etiology of medical disorders, and her 
opinion that acute monocytic leukemia is the same as, or a 
form of, chronic lymphocytic leukemia is therefore entitled 
to no weight of probative value.  See, Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

38 C.F.R. § 3.311

Whether the veteran's leukemia was due to ionizing radiation 
in service must be considered under 38 C.F.R. § 3.311.  In 
this regard, the list of radiogenic diseases found under 
3 C.F.R. § 3.311(b)(2) includes all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, and it may become 
manifest at any time after exposure.  See 38 C.F.R. § 
3.311(b)(5).  The Board notes that the regulation provides 
that in all claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. 
§ 3.307 or 38 C.F.R. § 3.309, and it is contended the disease 
is a result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(2).  The provisions of 38 C.F.R. § 3.311 do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

As directed by the regulation, a radiation dose estimate has 
been obtained for the veteran, and that dose estimate has 
recently been confirmed by DTRA.  Based on that exposure 
information, the VA Chief Public Health and Environmental 
Hazards Officer provided an analysis in which she considered 
the upper bound of the dose estimate and reported it was her 
opinion that it is unlikely that the veteran' acute monocytic 
leukemia can be attributed to exposure to ionizing radiation 
in service.  Further, based on this opinion, and review of 
the entire record, the Director of the VA Compensation and 
Pension Service has advised that it is "unlikely" that the 
appellant's exposure to ionizing radiation in service 
resulted in his acute monocytic leukemia.  This is the only 
competent probative evidence associated with the file 
concerning a nexus between the veteran's radiation exposure 
and his acute monocytic leukemia, and it is squarely against 
the claim.

The Board has both noted and considered the appellant's 
criticisms of the service department's dose estimate of the 
veteran's exposure to ionizing radiation in service.  She has 
also criticized the opinion provided by the VA Chief Public 
Health and Environmental Hazards Officer.  In this regard, 
although she has had the opportunity to do so, the appellant 
has not submitted a higher radiation dose estimate from a 
credible source, nor has she submitted competent medical 
evidence supporting her contentions.  Further, for the 
reasons expressed earlier in the decision, the Board has 
determined that this case is not of such complexity as to 
warrant a request for an opinion from an independent medical 
expert.  

To the extent that the appellant herself is contending that 
the veteran's fatal acute monocytic leukemia is related to 
his exposure to ionizing radiation in service, as noted 
earlier, it is now well established that lay persons without 
medical training, such as the appellant, are not competent to 
comment on medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a) 
(competent medical evidence means evidence provided by a 
person who is qualified by education, training or experience 
to offer medical diagnoses, statements or opinions).  Thus, 
to the extent that the appellant is attempting to link the 
veteran's fatal leukemia to exposure to ionizing radiation in 
service, her opinion is entitled to no weight or probative 
value.  Accordingly, the Board concludes that taking into 
consideration the provisions of 38 C.F.R. § 3.311, the 
preponderance of the evidence is against the claim.  

Direct service connection - Combee

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection do not 
preclude a claimant from establishing service connection with 
proof of actual direct causation.  See Combee, 34 F. 3d. at 
1043-44; see also 38 C.F.R. § 3.303 (d).  Accordingly, the 
Board will proceed to evaluate the claim on the regulations 
governing service connection.  

As discussed above, in order to establish service connection 
for death, there must be (1) evidence of death; (2) evidence 
of in-service incurrence or aggravation of the disease or 
injury; and (3) competent evidence of a nexus between a 
claimed in-service disease or injury and death.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

There is no question that element (1) has been met. The 
Board's discussion will therefore focus on elements (2) and 
(3).  

As discussed earlier, the appellant has argued entitlement to 
service connection for the veteran's acute monocytic leukemia 
under the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.309(e), which pertain to Vietnam era herbicide exposure 
claims.  She has, however, made no contention, nor does the 
evidence show, that the veteran was actually in Vietnam or 
that he was otherwise exposed to herbicides during service.  
The appellant's contention throughout the appeal has been 
that the veteran's fatal acute monocytic leukemia was caused 
by radiation exposure in service.  

With regard to in-service incurrence of the disease, the 
Board notes that there is no record of treatment for leukemia 
during service or for years following service discharge.  The 
evidence of record clearly indicates that the veteran was 
first diagnosed with lung cancer in 1990 nearly 25 years 
after his retirement from service in 1965.  For that reason, 
there is no evidence of in-service incurrence or disease to 
satisfy Hickson element (2).

Element (2) may, however, be satisfied by a showing of in-
service injury, specifically in this case, exposure to 
ionizing radiation.  In this case, DNA and its follow-on 
organization, DTRA, have examined the veteran's service 
records provided a radiation dose estimate of 0.002 rem gamma 
with an upper bound of 0.006 rem gamma, which indicates a 
verified event in service.  The evidence therefore shows a 
confirmed in-service injury on the part of the veteran. 
Element (2) in-service incurrence of an injury has thus been 
shown.  

With respect to the remaining Hickson element, element (3), 
nexus, there is no indication of competent nexus evidence.  
The September 2002 medical opinion of the VA Chief Public 
Health and Environmental Hazards Officer, which was based on 
analysis of the upper bound of the radiation dose estimate 
for the veteran and consideration of scientific studies of 
the effects of ionizing radiation and the incidence leukemia, 
resulted in her opinion that it is unlikely that the 
veteran's acute monocytic leukemia can be attributed to 
ionizing radiation in service.  

The sole opinion in support of the appellant's claim consists 
of her own lay assertions that the veteran's in-service 
radiation exposure caused his acute monocytic leukemia.  She 
has not provided any indication that she has training or 
specialized medical knowledge that would make her competent 
to render such a medical nexus opinion, and such an opinion 
has no weight of probative value.  See Espiritu, 2 Vet. App. 
At 494-95.  

Contributory cause of death

In addition to her contentions regarding the veteran's 
principal cause of death, the appellant has contended that 
the veteran had pulmonary tuberculosis related to service and 
that it was a contributory cause of his death.  As evidence 
of pulmonary tuberculosis in service, she points to service 
medical records, which show that abnormalities were noted on 
chest X-rays in October 1956 and November 1956.  The 
appellant has submitted statements from Drs. R and RR 
reporting that they treated the veteran for pulmonary 
tuberculosis in 1965 within months after his retirement from 
service and that their records were destroyed during the 
eruption of Mt. Pinatubo in 1991.  She also relies on the 
narrative summary of the veteran's final hospitalization at 
Tripler Army Medical, which shows that the veteran was being 
treated with anti-tuberculosis medications at admission and 
that such treatment continued up to days before his death.  

Review of the evidence in its entirety shows that it does not 
support the appellant's contentions.  The veteran's service 
medical records do show that a chest X-ray in October 1956 
indicated suspicious "right hilum."  Also an X-ray taken 
for recheck in November 1956 showed an abnormal shadow near 
the spine on the right.  The physician said he could not be 
certain whether this represented an artifact or accentuation 
of bronchial markings and recommended repeat films within six 
months.  Chest X-rays taken within the recommended six months 
were negative, as were all other subsequent chest X-rays, 
which were taken in May 1959, May 1960, November 1960, May 
1963, and April 1964.  In his March 1965 report of medical 
history at the time of his medical examination for transfer 
to Fleet Reserves, the veteran indicated, by checked box, 
that he had not ever coughed up blood or lived with anyone 
who had tuberculosis.  He also indicated that he did not 
suffer from any respiratory problems such as tuberculosis, 
asthma, shortness of breath, or chronic cough.  The veteran's 
chest X-ray at the March 1965 examination was negative, and 
on clinical examination, the physician evaluated the 
veteran's lungs and chest as normal.  Based on this, the 
Board finds no evidence of indication of pulmonary 
tuberculosis in service.  

Although private physicians have certified having treated the 
veteran for pulmonary tuberculosis within months after 
service, it has been reported that all medical records from 
their clinic were destroyed during the eruption of Mt. 
Pinatubo in June 1991.  As their statements have not been 
confirmed to VA by acceptable clinical. X-ray or laboratory 
studies or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment, such statements 
cannot be accepted to show that pulmonary tuberculosis was 
initially manifested within the three-year presumptive period 
after service.  See 38 C.F.R. § 3.374(c).  

In view of the foregoing, there is no basis to find that 
pulmonary tuberculosis was present in service or within the 
three-year presumptive period.  The record does show that in 
late December 1989 the veteran presented at a naval medical 
clinic with complaints of generalized weakness for three days 
and nosebleeds and spitting up blood since the previous day.  
Clinical examination and chest X-ray showed left upper lobe 
infiltrate and volume loss right lung, and the assessment was 
left upper lobe infiltrate, pulmonary tuberculosis versus 
pneumonia.  There is, however, no medical evidence relating 
that assessment of pulmonary tuberculosis to the veteran's 
service.  Other than the appellant's own assertions, there is 
no evidence linking pulmonary tuberculosis to service.  The 
Board must again point out that the appellant, as a lay 
person, is not competent to provide medical opinions as to 
diagnosis and etiology, and her opinion in this matter is 
entitled to no weight of probative value.  See Espiritu, 2 
Vet. App. At 494-95.  

Even if it were shown that the veteran had pulmonary 
tuberculosis related to service, the medical evidence does 
not support the appellant's contention that pulmonary 
tuberculosis materially contributed to the veteran's death.  
When the veteran presented at the naval medical clinic late 
December 1989, the assessment was left upper lobe infiltrate, 
pulmonary tuberculosis versus pneumonia, and the veteran was 
started on quadruple anti-tuberculosis medications.  By the 
time the veteran was admitted to Tripler Army Medical Center 
in early January 1990, all tuberculosis smears were negative, 
and cultures were pending.  Anti-tuberculosis medications 
were continued until three days before the veteran's death, 
but the hospital summary does not show that the veteran was 
diagnosed as having pulmonary tuberculosis.  In this regard, 
while the final diagnoses include right lower lobe, left 
lower lobe, and left upper lobe infiltrates, there was no 
diagnosis of pulmonary tuberculosis.  Further, the death 
certificate does not include pulmonary tuberculosis as a 
condition that gave rise to the veteran's immediate cause of 
death or as a condition that contributed to his death.  

Summary

In summary, the preponderance of the evidence is against 
service connection for the veteran's fatal acute monocytic 
leukemia on a direct or presumptive basis, and the 
preponderance of the evidence is against the claim that the 
veteran has pulmonary tuberculosis related to service or that 
pulmonary tuberculosis contributed to his death.  In view of 
the forgoing, the benefit of the doubt doctrine is not for 
application, and service connection for the cause of the 
veteran's death must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


